MEMORANDUM **
Rosemond K. Pettigrew and Chris K. Hanapi appeal pro se from the district court’s judgment dismissing their action alleging that various individuals, title corporations, and state and federal officials conspired to deprive them of their civil rights and property. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003), and we affirm.
Appellants contend that the Rooker-Feldman doctrine does not apply in this case. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923). We disagree. The district court properly dismissed Appellants’ action pursuant to Rooker-Feldman because it is a “de facto appeal” of the prior state court judgments adjudicating the boundaries and ownership of real property and raises claims that are “inextricably intertwined” with those state court decisions. Id. at 1163, 1165; see also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005) (Rooker-Feldman bars “state-court losers complaining of injuries caused by state-court judgments rendered before the district court proceedings commenced” from asking district courts to review and reject those judgments.).
Appellants’ remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.